UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4240


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JANISON VEAL, a/k/a Jason,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00043-JPB-JES-1)


Submitted:    October 15, 2009              Decided:   October 29, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janison Veal, Appellant Pro Se. Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Janison Veal appeals his amended sentence, following

this court’s remand for resentencing in light of Kimbrough v.

United States, 128 S. Ct. 558 (2007), which was decided after

the district court rendered its previously amended sentence. 1   In

its most recent resentencing, the district court lowered Veal’s

total offense level by two levels, and sentenced him to a within

guidelines sentence of 210 months’ imprisonment, with all other

aspects of the sentence previously imposed remaining the same.

Finding no error on resentencing, 2 we affirm.




     1
       Veal previously filed a direct appeal from his conviction
and 240-month term of imprisonment.    This court affirmed both
Veal’s conviction and his sentence. United States v. Veal, 2004
WL 233293 (4th Cir. Feb. 9, 2004) (unpublished).       Veal also
appealed the district court’s grant of resentencing relief on
his motion filed pursuant to 28 U.S.C. § 2255 (2000), in which
the court resentenced Veal to 240 months’ imprisonment. In his
previous appeal, Veal challenged his amended sentence, asserting
error in the district court’s determination of relevant conduct,
and claiming his sentence was unreasonable in light of
Kimbrough.     We found no error in the district court’s
determination of relevant conduct, and remanded for resentencing
solely to give the district court the opportunity to consider
Kimbrough.   United States v. Veal, 2008 WL 4499767 (4th Cir.
Oct. 8, 2008) (unpublished).
     2
       While we grant Veal’s motion to amend his informal brief,
we decline to consider any issues Veal seeks to raise on appeal
which   are   outside  the   ambit  of   the   district  court’s
consideration of Kimbrough, as such issues are foreclosed by the
mandate rule.   See United States v. Aramony, 166 F.3d 655, 661
(4th Cir. 1999).



                                2
           In    resentencing     Veal,     the    district       court     considered

whether it would grant a reduced sentence based on Kimbrough,

and considered the 2007 amendments to the Sentencing Guidelines

promulgated by the United States Sentencing Commission, which

likewise   became    applicable        during       the       pendency    of     Veal’s

resentencing.      The district court properly recalculated Veal’s

total offense level as thirty-two based upon the retroactive

crack amendments to the sentencing guidelines, 3 which, together

with Veal’s criminal history category of VI, yielded a revised

advisory guidelines range of 210 to 262 months’ imprisonment.

The district court then imposed a 210-month term of imprisonment

on each of the four counts of conviction, to run concurrently

with one another.

           We apply a presumption of reasonableness on appeal to

the   district    court’s    imposition       of        the     210-month      term   of

imprisonment,     which     was   at    the       low     end    of   the      properly

calculated revised guidelines range.               See Rita v. United States,

551 U.S. 338, 347 (2007); see United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).              Finding no abuse of the district

court’s discretion in imposing a sentence at the low end of the

amended Guidelines range, see Gall v. United States, 552 U.S.

      3
       The district court applied a two-level enhancement for
obstruction of justice, pursuant to U.S. Sentencing Guidelines
Manual § 3C1.1 (2002), as it had previously.



                                        3
38, __, 128 S. Ct. 586, 591 (2007); United States v. Goines, 357

F.3d 469, 478 (4th Cir. 2004) (standard of review), we affirm

the district court’s imposition of the 210-month sentence, as

set   forth   in   its   Amended   Judgment.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      4